Citation Nr: 0108763	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claim of 
entitlement to service connection for hemorrhoids.

In January 2001, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  A 
transcript of this hearing has been made and associated with 
the veteran's VA claims folder.  During his personal hearing, 
the veteran submitted additional documentary evidence, which 
was accompanied by waiver of RO consideration.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2000).  This additional evidence has been 
associated with the claims folder.


FINDING OF FACT

The credible and probative evidence of record shows that the 
veteran's hemorrhoids were incurred in service.


CONCLUSION OF LAW

Service connection for hemorrhoids is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hemorrhoids.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this case; describe the factual background of 
this case; and then proceed to analyze the claim and render a 
decision.

At the outset, the Board notes that most of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.   Russo v. Brown, 9 Vet. App. 46 (1996).

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2000).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997). 

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

As noted above, most of the veteran's service medical records 
are not on file and were apparently destroyed in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  The only service 
medical record that has been obtained is an August 1955 
clinical note showing that the veteran was treated for acute 
tonsillitis.

There is no pertinent medical or other evidence of record for 
approximately thirty-nine years after the veteran's discharge 
from service.

In July 1996, the veteran filed a claim of entitlement to 
service connection for hemorrhoids.  In support of his claim, 
he submitted signed Authorizations for Release of Medical 
Information in which he listed two private physicians that 
treated him for his claimed hemorrhoids.  Specifically, the 
veteran indicated that he had been treated by Dr. J.M. in 
1976 and by Dr. S.G. in 1996.

Later that month, the RO issued letters to the two 
physicians, requesting that they submit all available 
treatment records pertaining to the veteran.  In a response 
received in August 1996, Dr. J.M. indicated that his office 
only kept records for five years following treatment.  No 
response was ever received from Dr. S.G.

In August 1996, the veteran was provided with a VA physical 
examination.  The veteran reported that he had a history of 
hemorrhoids since 1955 or 1956, but that he had not had any 
surgery.  Upon examination, the VA examiner noted the 
presence of two small external hemorrhoids.  The VA examiner 
noted a diagnosis of external hemorrhoids, with bleeding, 
itching, and recurrent pain, with bad attacks once a month 
and minor attacks with bleeding once a week.

In September 1996, the veteran submitted authorization to 
obtain medical records from the Jewish Hospital in St. Louis, 
which reportedly treated him for his claimed hemorrhoids in 
1975.

In the November 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hemorrhoids on the basis that there was no evidence of 
treatment for hemorrhoids in service.  The RO advised the 
veteran that although his service medical records had been 
destroyed, he should attempt to submit alternative records, 
such as statements from service medical personal, employment 
physical exams, evidence from facilities that treated him for 
his claimed disabilities during service or shortly 
thereafter, and letters written during service.  Thereafter, 
in October 1997, the veteran submitted a Notice of 
Disagreement regarding this decision.

In a Substantive Appeal (VA Form 9) submitted in November 
1997, the veteran reported that he had served as a driver 
during service.  He indicated that he had been told by a 
medic during service that his hemorrhoids were from driving 
in a jeep with cold seats.  The veteran asserted that his 
hemorrhoids continued to get worse during service, but that 
the physicians at Fort Riley did not take his condition 
seriously.  

With his VA Form 9, the veteran enclosed a signed statement 
from his wife.  She indicated that she had married the 
veteran in February 1956 while he was still stationed at Fort 
Riley.  She further indicated that soon after they were 
married, she began to notice his hemorrhoid problem.  
In January 1998, the veteran presented testimony at a 
personal hearing before a hearing officer at the RO.  The 
veteran reiterated that he had attempted to obtain treatment 
for his hemorrhoids in service, but that his problems were 
not taken seriously by the medics.  He stated that he could 
not remember exactly when he first received treatment for his 
hemorrhoids after service, but that he had continued to 
experience symptoms ever since his discharge.  He noted that 
he believed that they were identified during a 1958 or 1959 
admission to St. Mary's Hospital for treatment of pneumonia.  
He testified that he did not believe that he received 
specific treatment for his hemorrhoids until he was admitted 
to the Overland Medical Center for the removal of a tumor in 
his colon twenty years later.  The veteran indicated that he 
had attempted to obtain records from the Overland Medical 
Center, but had been told that they were no longer available.  
He also indicated that he had been told that records of his 
treatment at the Jewish Hospital were also no longer 
available.  The veteran's wife also presented testimony, in 
which she stated that she had observed the veteran's 
hemorrhoids symptoms increasing since his discharge, 
particularly the level of bleeding that occurred.

During his personal hearing, the veteran submitted an 
authorization to obtain medical records from St. Mary's 
Hospital.  In a March 1998 letter, a representative of St. 
Mary's Hospital indicated that the veteran's records were 
unavailable because no records were kept for longer than 10 
years following treatment.

In November 1998, the veteran's representative submitted 
statements from various relatives of the veteran's in support 
of his claim.  In one such statement, the veteran's daughter 
indicated that she was nine years old in 1967 and that this 
was the first year that she could recall her veteran 
complaining of pain and bleeding from hemorrhoids.  She 
indicated that his complaints today are the same as his 
complaints in 1967.  In another statement, the veteran's son 
also indicated that he could remember his father complaining 
of hemorrhoids ever since 1967, which was when he was ten 
years old.  The veteran's brother, W.G., also submitted a 
statement in which he stated that he had first heard about 
the veteran's hemorrhoids when he came to stay with him for 
three months in 1956.  He indicated that his brother was 
stationed at Fort Riley at that time.  In another statement, 
the veteran's other brother, A.C., also indicated that he 
could remember his brother complaining of bleeding 
hemorrhoids ever since he was in service.

In a SSOC dated in June 1998, the RO continued to deny the 
veteran's claim of entitlement to service connection for 
hemorrhoids.  The RO determined that the lay statements 
submitted by the veteran did not constitute medical evidence 
that he had incurred hemorrhoids in service.  The RO 
concluded that in the absence of objective medical evidence 
confirming a diagnosis of hemorrhoids in service, there 
remained no basis for granting service connection.

As discussed above, the veteran presented testimony at a 
personal hearing before the undersigned Board member in 
January 2001.  He reiterated that his hemorrhoids first 
developed while he was serving as a driver in service.  The 
veteran reported that he continued to have problems following 
service but that he did not seek post-service medical 
treatment until his bleeding became really bad in 1975.  He 
stated, however, that the bleeding at that time turned out to 
be due to a tumor in his colon rather than his hemorrhoids.  
Following the removal of his tumor, the veteran continued to 
experience difficulty with his hemorrhoids.  He indicated 
that he had recently undergone surgery for his hemorrhoids, 
and he submitted copies of recent private medical records.  

During his hearing, the veteran wife's also presented 
testimony.  She indicated that she remembered the veteran 
experiencing bleeding and other symptoms in service.  She 
also indicated that he treated himself with foam or 
Preparation H(r), but that none of that treatment ever really 
worked.

As noted above, the medical records submitted by the veteran 
during his personal hearing were accompanied by waiver of RO 
consideration.  These records show that in March 2000, he 
underwent a flexible sigmoidoscopy, fissurectomy with 
sphincterotomy and laser hemorrhoidectomy.  The preoperative 
and postoperative diagnoses were bleeding hemorrhoid and anal 
fissure.

Analysis

Preliminary matters

The VCAA provides that VA has a duty to notify a claimant of 
any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified as amended at 38 U.S.C. § 5103].  The veteran was 
specifically informed in the November 1996 rating decision of 
the type of information and evidence that would best service 
to substantiate his claim.  Moreover, the veteran was also 
advised by virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal of the type of information or evidence that 
would best service to substantiate his claim.  For these 
reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his service connection claim.  Accordingly, the Board 
believes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran underwent a VA physical examination 
in August 1996.  The veteran has recently submitted 
additional medical evidence.  Neither the veteran nor his 
representative have pointed to any additional evidence which 
has not been obtained and which would be pertinent to the 
veteran's claim.  

As discussed above, although the veteran's service medical 
records are not associated with the claims folder, the record 
shows that the RO was informed that these records were 
destroyed in a fire in 1973.  Any additional efforts to 
obtain such records would be doomed to failure.  Cf.  Hayre 
v. West, 188 F. 3d 1327 (1999).  

Furthermore, although not all private treatment records 
reported by the veteran have been obtained and associated 
with the claims folder, the Board believes that the majority 
of these records have been clearly shown to be unavailable.  
In particular, the Board notes that Dr. J.M. and a 
representative of St. Mary's Hospital have specifically 
informed VA that they have no records of treatment pertaining 
to the veteran.  In addition, the veteran testified during 
his January 1998 hearing that he had been informed by 
representatives of both the Overland Medical Center and the 
Jewish Hospital that they have no records pertaining to his 
treatment. 

As will be discussed in further detail below, the Board is of 
the opinion that the evidence already of record is sufficient 
to support a grant of service connection.  The Board finds 
that a remand of this case solely for the purpose of 
obtaining additional medical records when the evidence is 
already sufficient to warrant a grant of service connection 
would serve no useful purpose and would only impose 
unnecessary delay.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In short, the Board concludes that all relevant evidence 
which is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the appellant.  

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  
Furthermore, and as will be discussed in greater detail 
below, the Board has concluded that the evidence of record is 
sufficient to support a grant of service connection.  
Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini, 1 
Vet. App. at 546.  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claims 
without prejudice to the veteran.

Discussion

The veteran is seeking entitlement to service connection for 
hemorrhoids.  He essentially contends that he has experienced 
recurring hemorrhoids ever since he was on active duty.  In 
support of his claim, the veteran has submitted private 
treatment records showing that he recently underwent surgery 
for hemorrhoids.  He also submitted his own testimony and 
numerous lay statements in support of his contention that he 
has experienced bleeding and other symptoms ever since his 
discharge from service.

As discussed by the Board above, the veteran's service 
medical records were destroyed in a 1973 fire at the National 
Personnel records center.  Significant evidence is therefore 
missing from the record, through no fault of the veteran.

It is the Board's primary responsibility to assess the weight 
and credibility of the evidence.  Madden, supra.  Having 
reviewed the complete record in this case, for the reasons 
and bases below, the Board finds that the credible and 
probative evidence supports a grant of service connection for 
hemorrhoids.  

Although the Board recognizes that there is no competent 
medical opinion of record linking the veteran's currently 
diagnosed hemorrhoids to service, the Board notes that the 
veteran has repeatedly contended that he has experienced 
pain, bleeding, and other symptoms during service and since 
his military service.  

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, is of the type that "lends itself to 
observation by a lay witness".

The Board believes that pain and external bleeding are in the 
nature of symptoms to which the veteran, as a layperson, may 
testify.  See Falzone, 8 Vet. App. at 403.  The Board further 
believes that the August 1996 VA examiner has specifically 
linked these symptoms to the veteran's diagnosed hemorrhoids.  
In essence, although the veteran has not submitted a 
competent medical opinion that his claimed hemorrhoid 
disability was incurred in service, the Board finds that he 
has submitted lay evidence demonstrating a continuity of 
symptomatology (his own reports of recurring pain and 
bleeding since service), as well as competent medical 
evidence linking those continuous symptoms to his claimed 
hemorrhoids (the findings reported during his August 1996 VA 
examination).  See Savage, 10 Vet. App. at 497.  

The Board notes that there is no evidence of intercurrent 
disease or injury, no specific evidence to indicate that the 
hemorrhoid condition began after service, and that it has no 
reason to doubt the veteran's credibility in regard to his 
reported symptoms.  In this regard, the Board notes that the 
veteran's various statements that he experienced bleeding and 
pain since service have been corroborated by various family 
members, who have stated that they recall the veteran 
complaining of such symptoms throughout the last few decades.

In summary, the Board finds that the veteran has submitted 
lay evidence demonstrating a continuity of symptomatology, as 
well as competent medical evidence linking those continuous 
symptoms to his claimed hemorrhoid disability.  See 38 C.F.R. 
§ 3.303(b); Savage.  Therefore, after having resolved all 
doubt in favor of the veteran, the Board finds that service 
connection is warranted for hemorrhoids.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  The benefit sought on appeal is 
accordingly granted. 


ORDER

Entitlement to service connection for hemorrhoids is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

